DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/5/2021 has been entered. Claim 1 is currently amended.  Claim 2 has been cancelled.  Claims 16-21 are newly added.  Claims 1 and 3-21 are pending with claim 7 withdrawn from consideration.  Claims 1, 3-6 and 8-21 are under examination in this office action.

Election/Restrictions
Applicant's election with traverse of claim 6 in the reply filed on 11/5/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1 and 2-21 is sufficiently related that a thorough search for the subject matter of the elected species i.e., claims 1, 3-6, and 8-21 would necessarily encompass a search for the subject matter of the remaining species, i.e., claim 7. Thus, it is respectfully submitted that the search and examination of the entire application could be performed without serious burden.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant's argument, see page 10, filed on 11/5/2021, with respect to 103 rejection on claims 1-3, 5-6 and 8-15 has been fully considered.  The amendment necessitates new ground of rejection set forth in this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recited “the only cold working step” has potential antecedent issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of "the step of cold working is the only cold working step” in claim 1 renders the claim indefinite because its meaning is not clear.  It could mean there is only one cold working in the recited cold working step after forming or before annealing; but there can be cold working in other steps (e.g., the forming step).  It could also mean there is only one cold working step in the whole method.  The claimed method “comprises” recited step.  Thus, cold working can be included in the forming step.  In fact, one of ordinary skill would understand that cold forging is a type of forming.  For the purpose of further examination, based on the broadest reasonable interpretation, this recitation is interpreted as either only one cold working in the recited cold working step after forming or before annealing but there can be cold working in other steps (e.g., the forming step), or only one cold working step in the whole method.
Claims 3-6 and 8-15 are rejected likewise as depending on claim 1.
The term “the step of forming a tube comprises” in dependent claim 19 renders the claim indefinite because the independent claim 16 recites “consisting of”.  It is not known if 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “the step of forming a tube comprises” while the independent claim 16 recites “consisting of”.  Thus, claim 19 fails to further limit claim 16 as a close-end claim.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3, 5-6, 8-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Talonen (US 20160145701 A1), in view of Egnell (US 3694271 A).
Regarding claim 1, Talonen teaches a method for making duplex steel with a composition overlapping the claimed ranges:
Element
Claim 1
Talonen [0015]
C
max 0.03
0-0.10
Si
max 1.0
0-2
Mn
max 1.5
0-10
P
max 0.05
 
S
max 0.03
 
Cr
24-26
 10 -30 
Ni
6-8
 0-8 
Mo
3.0-4.0
 0 - 3 
N
0.24-0.32
 0-0.4

balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
Talonen does not teach the duplex stainless steel is a tube.
However, Egnell teaches a duplex stainless steel [abstract], which can be used for tubes [col.4 ln.70].  Thus, the claimed elements of duplex stainless steel and tube are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of duplex stainless steel and tube, each element merely performs the same function as it does separately. The result of the combination is predictable – a duplex stainless steel tube, which would have been reasonably recognized by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Egnell’s tube to Talonen's duplex stainless steel (see MPEP 2143.I).  Note that Talonen’s duplex stainless steel modified by Egnell is duplex stainless steel tube.
Talonen teaches the steel is produced via conventional stainless steel process including continuous casting, hot rolling and cold rolling [0019].  The examiner submits that the continuous casting, hot rolling and cold rolling meets the claimed forming step, because rolling changes the form of the steel.
Talonen teaches that after the aforementioned forming step, the process comprises further step of temper rolling with reduction of 0.1-60% [0019], meeting the claimed cold working step.
Talonen teaches the process comprises heat treatment at 100-700 °C for 0.1-300 hour after cold rolling [0018, 0019].  The examiner submits that Talonen’s heat treatment temperature of 100-700°C overlaps the claimed 500-750°C.  Talonen’s heat treatment time of 0.1-300 hour is merely close to the claimed 0.5-5 min as explained below.  Applicant teaches that the controlled time period of 0.5-5 minutes will improve the ductility of the duplex stainless steel tube without causing embrittlement [p.3 ln.2 spec.].  Talonen teaches that the heat treatment duration of 0.1-300 hours improves the resistance to delayed cracking [0018].  One of ordinary skill would understand the effect of ductility is the same as the resistance to delayed cracking.  Therefore, a prima facie case of obviousness exists, since the improved ductility is expected from Talonen’s product even though Talonen teaches a annealing temperature that does not overlap with but is merely close to the instantly claimed range.
Talonen does not teach the claimed yield strength Rp0.2 and standard deviation.  Applicant teaches that the Rp0.2 and standard deviation are achieved with the Sandvik SAF2507 material, cold working and soft annealing; and “by selecting an appropriate temperature and an appropriate time period within the above discussed temperature and time period ranges, a target minimum yield strength Rp0.2 within a range of 868.25 - 1156.25 MPa may be achieved with a standard deviation of 10 MPa” [0025 and 0030 spec.].  Since Taonen in view of Egnell teaches substantially similar composition, cold working, and soft 
Talonen only teaches one cold rolling with reduction of 0.1-60%.  One of ordinary skill would understand only one cold rolling is necessary since there is no secondary cold rolling in Talonen’s teaching.
Talonen in view of Egnell does not teach recrystallization.  One of ordinary skill would expect no recrystallization since there is no recrystallization taught by Talonen in view of Egnell.  In addition, Applicant teaches that full recrystallization occurs at 1100°C [p.1 ln 12 spec.].  Talonen teaches overlapping annealing temperature as stated above, below the full recrystallization temperature of 1100°C as taught by the applicant.  Therefore, the claimed “the step of soft annealing does not result in full recrystallization of the duplex stainless steel” is either expected to be present or would have naturally flowed from the teaching of Talonen in view of Egnell.

Regarding claim 3, Talonen teaches the process comprises heat treatment at 100-700 °C for 0.1-300 hour after cold rolling [0018, 0019].  The examiner submits that Talonen’s heat treatment temperature of 100-700°C overlaps the claimed 600-750°C.  Talonen’s heat 

Regarding claim 5, Talonen in view of Egnell teaches cold rolling reduction of 0.1-60% as stated above, overlapping the claimed 25-70%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 6, Talonen teaches casting [0019].  Talonen does not teach hot extruding.  However, Egnell teaches that the billet was hot-extruded and cold-rolled to tubes [col.5 ln.4].  Thus, the claimed elements of duplex stainless steel and hot extrusion into tube in 

Regarding claim 8, Talonen does not teach the claimed yield strength Rp0.2 and standard deviation.  Applicant teaches that the Rp0.2 and standard deviation are achieved with the Sandvik SAF2507 material, cold working and soft annealing; and “by selecting an appropriate temperature and an appropriate time period within the above discussed temperature and time period ranges, a target minimum yield strength Rp0.2 within a range of 868.25 - 1156.25 MPa may be achieved with a standard deviation of 10 MPa” [0025 and 0030 spec.].  Since Taonen in view of Egnell teaches overlapping composition, cold working, and soft annealing temperature and time as stated above, the claimed Rp0.2 and standard deviation are expected to be present or would have naturally flowed from the teaching of Talonen in view of Egnell.

Regarding claim 9, Talonen teaches 0-10 wt% of Mn as stated above, overlapping the claimed 0-1.2 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 11, Talonen teaches 0-8 wt% of Ni as stated above, overlapping the claimed 6.5-7.5 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 12, Talonen teaches 0-0.4 wt% of N as stated above, overlapping the claimed 0.26-0.3 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 13, Talonen teaches 0-2 wt% of Si as stated above, overlapping the claimed 0-0.8 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 14, Talonen teaches 0-3% Cu, 0-0.5% Nb, 0-0.5% Ti [0015], overlapping the claimed one or more of rare earth metals, Ca, Co, Cu, Ti, Nb, W, Sn, Ta, Mg, B, Pb and Ce in a total amount of max 0.5 wt %.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 15, Talonen teaches 0-3% Cu [0015], overlapping the claimed Ca<0.01 wt %, Mg<0.01 wt %, Cu max 0.5 wt %, and rare earth metals <0.2 wt %.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 16, Talonen teaches a method for making duplex steel with a composition overlapping the claimed ranges:
Element
Claim 1
Talonen [0015]
C
max 0.03
0-0.10
Si
max 1.0
0-2
Mn
max 1.5
0-10
P
max 0.05
 
S
max 0.03
 
Cr
24-26
 10 -30 
Ni
6-8
 0-8 
Mo
3.0-4.0
 0 - 3 
N
0.24-0.32
 0-0.4
Fe & impurities
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
Talonen does not teach the duplex stainless steel is a tube.
However, Egnell teaches a duplex stainless steel [abstract], which can be used for tubes [col.4 ln.70].  Thus, the claimed elements of duplex stainless steel and tube are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of duplex stainless steel and tube, each element merely performs the same function as it does separately. The result of the combination is predictable – a duplex stainless steel tube, which would have been reasonably recognized by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Egnell’s tube to Talonen's duplex stainless steel (see MPEP 2143.I).  Note that Talonen’s duplex stainless steel modified by Egnell is duplex stainless steel tube.
Talonen teaches the steel is produce via conventional stainless steel process including continuous casting, hot rolling and cold rolling [0019].  The examiner submits that the continuous casting, hot rolling and cold rolling meets the claimed forming step, because rolling changes the form of the steel.
Talonen teaches that after the aforementioned forming step,  the process comprises further step of temper rolling with reduction of 0.1-60% [0019], overlapping the claimed cold working step with 25-70% reduction.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).  Talonen does not teach any other cold working after this cold rolling.  Therefore, one of ordinary skill would understand this is the single cold working.
Talonen teaches the process comprises heat treatment at 100-700 °C for 0.1-300 hour after cold rolling [0018, 0019].  The examiner submits that Talonen’s heat treatment 
Talonen does not teach the claimed yield strength Rp0.2 and standard deviation.  Applicant teaches that the Rp0.2 and standard deviation are achieved with the Sandvik SAF2507 material, cold working and soft annealing; and “by selecting an appropriate temperature and an appropriate time period within the above discussed temperature and time period ranges, a target minimum yield strength Rp0.2 within a range of 868.25 - 1156.25 MPa may be achieved with a standard deviation of 10 MPa” [0025 and 0030 spec.].  Since Talonen in view of Egnell teaches substantially similar composition, cold working, and soft annealing temperature and time as stated above, the claimed Rp0.2 and standard deviation are 
The claim requires a method “consisting of” the recited steps.  One of ordinary skill would understand that the method exclude any other steps.  Since Talonen does not teach any steps other than the aforementioned forming, cold rolling and heat treatment, the limitation of “consisting of” is considered to be met.

Regarding claim 17, Talonen in view of Egnell does not expressly recrystallization.  One of ordinary skill would expect no recrystallization since there is no recrystallization taught by Talonen in view of Egnell.  In addition, Applicant teaches that full recrystallization occurs at 1100°C [p.1 ln 12 spec.] Talonen teaches overlapping annealing temperature as stated above, below the full recrystallization temperature of 1100°C as taught by the applicant.  Therefore, the claimed “the step of soft annealing does not result in full recrystallization of the duplex stainless steel” is either expected to be present or would have naturally flowed from the teaching of Talonen in view of Egnell.

Regarding claim 18, Talonen teaches the process comprises heat treatment at 100-700 °C for 0.1-300 hour after cold rolling [0018, 0019].  The examiner submits that Talonen’s heat treatment temperature of 100-700°C overlaps the claimed 600-750°C.  Talonen’s heat treatment time of 0.1-300 hour is merely close to the claimed 1-3 min as explained below.  

Regarding claim 19, Talonen teaches casting [0019].  Talonen does not teach hot extruding.  However, Egnell teaches that the billet was hot-extruded and cold-rolled to tubes [col.5 ln.4].  Thus, the claimed elements of duplex stainless steel and hot extrusion into tube in forming step are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of duplex stainless steel and hot extrusion into tube in forming step, each element merely performs the same function as it does separately. The result of the combination is predictable – a duplex stainless steel tube, which would have been reasonably recognized by one of ordinary skill. Therefore, it .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Talonen (US 20160145701 A1) in view of Egnell (US 3694271 A) as applied to claim 1 above, further in view of Bergstrom et al (US 20010031217 A1), hereinafter “Bergstrom”.
Regarding claim 4, Talonen in view of Egnell teaches the method in claim 1 and 16 as stated above.  Talonen in view of Egnell does not expressively teach quenching step after annealing.
Bergstrom teaches a duplex stainless steel with austenite-ferrite structure.  The steel can be extruded into seamless tubes [0014]. The process comprises casting of ingots, hot forging into round bars, hot extruding, annealing, and then quenching [0042-0043].  Bergstrom further teaches that quenching has effect of controlling the content of sigma phase [0081], which is intermetallic precipitate phase [0020], and should be avoided [0036, 0038, 0039, 0059].  Therefore, it would be obvious to modify Talonen in view of Egnell by incorporating a quenching step for the purpose of minimizing intermetallic precipitation, as taught by Bergstrom.

Claims 10, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Talonen (US 20160145701 A1) in view of Egnell (US 3694271 A) as applied to claims 1 and 16 above, further in view of Gullberg et al (US 20180209022 A1), hereinafter “Gullberg”.
Regarding claim 10, Talonen in view of Egnell teaches the method in claim 1 and 16 as stated above.  Talonen in view of Egnell does not teach the claimed amount of Mo.
However, Gullberg teaches a duplex stainless steel comprising less than 4.0% of Mo [0015].  Gullberg further teaches that Mo improves passivity of the duplex stainless steel [0045].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Talonen in view of Egnell by adding less than 4.0% of Mo for the purpose of improving passivity of the duplex stainless steel, as taught by Gullberg. Note that the duplex stainless steel of Talonen in view of Egnell modified by Gullberg has less than 4.0% of Mo, which overlaps the instantly claimed 3.5-4.0% of Mo.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 20, Talonen teaches 0-8 wt% of Ni as stated above, overlapping the claimed 6.5-7.5 wt%.  Talonen teaches 0-0.4 wt% of N as stated above, overlapping the claimed 0.26-0.3 wt%.  Talonen teaches 0-2 wt% of Si as stated above, overlapping the claimed 0-0.8 wt%.  Talonen in view of Egnell does not teach the claimed amount of Mo.  However, Gullberg teaches a duplex stainless steel comprising less than 4.0% of Mo [0015].  Gullberg further teaches that Mo improves passivity of the duplex stainless steel [0045].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to 

Regarding claim 21, Talonen teaches 0-3% Cu [0015], overlapping the claimed Ca<0.01 wt %, Mg<0.01 wt %, Cu max 0.5 wt %, and rare earth metals <0.2 wt %.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734